Citation Nr: 9916089	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for coccidioidomycosis 
(Valley fever).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant was a member of the Navy Reserve from 1936 to 
1939; he served on active duty in the Army from June 1943 to 
August 1946, and then served in the Army Reserve from 1947 to 
1950.  From November 1950 to June 1975, the appellant served 
on active duty in the Air Force; he retired with the rank of 
Lt. Colonel.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah which denied service connection 
for coccidioidomycosis (Valley fever).  The RO denied this 
claim as not well-grounded because the service medical 
records did not contain any evidence that the appellant was 
ever treated for Valley fever.

The Board notes that the RO, in its March 1998 rating 
decision, also granted the appellant's claim of entitlement 
to service connection for audiometric disability that the 
appellant had characterized on his July 1975 VA Form 21-526 
as "poor hearing" and "loud ringing in ears."  The RO has 
not afforded the appellant a separate rating for tinnitus 
apart from the hearing loss, but has rather combined the two 
without explanation; a 30 percent evaluation based on the 
hearing loss was awarded pursuant to a September 1998 rating 
action.  The Board points out that the VA examination report 
of August 1975 notes that the appellant complained of 
constant tinnitus.

In October 1998, a hearing was held in Salt Lake City before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO to the extent required.

2.  It is as likely as not that the appellant contracted 
coccidioidomycosis (Valley fever) in service.


CONCLUSION OF LAW

With resolution of reasonable doubt, coccidioidomycosis 
(Valley fever) was incurred during the appellant's active 
service.  38 U.S.C.A. § §§ 1110, 1131, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 4.97 and Note to Diagnostic 
Code 6835 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For service connection to be granted, the law requires that 
there be a current disability and that the disability result 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but, if not, 
there must then be shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Further, the diagnostic codes for rating mycotic 
lung disease provide that the absence of evidence of 
coccidioidomycosis in service may not be controlling when 
service connection is under consideration, inasmuch as the 
initial infection of coccidioidomycosis may go unrecognized 
and dissemination may be delayed up to many years after the 
initial infection.  38 C.F.R. § 4.97, Note to Diagnostic Code 
6835.  Accordingly, when service connection is under 
consideration, in the absence of record or other evidence of 
the disease in service, service in southwestern United 
States, where the disease is endemic, and absence of 
prolonged residence in this locality before or after service, 
will be the deciding factor.

Review of the appellant's service personnel records indicates 
that he served at McClellan Air Force Base in California's 
San Joaquin Valley for a total of approximately ten years 
between 1954 and 1970; he retired from service in 1975.  
Since the appellant was an Air Force pilot, he underwent 
yearly physicals; review of his service medical records 
indicates negative chest x-rays for the years 1950 to 1975.  
The only finding noted during that period was in April 1955, 
when a small adhesion of the left hemi-diaphragm with 
moderate obliteration of the costophrenic angle on the left 
was noted.  The radiologist felt these to be results of old 
inflammatory processes and stated that the x-ray represented 
an essentially negative chest.  The appellant also underwent 
a VA chest x-ray in August 1975; no abnormalities were noted 
and the impression was normal findings.

The appellant underwent a percutaneous lung biopsy of a right 
upper lobe lesion and a right thoracotomy with wedge 
resection of the right upper lobe nodule at a VA facility in 
1985.  A chest x-ray had revealed a one centimeter nodule in 
the peripheral right upper lobe; the PPD was negative.  Skin 
testing for histoplasmosis and coccidioidomycosis was also 
negative.  The appellant denied any cough, hemoptysis, weight 
loss, fever and chills.  Slides of the specimens obtained 
during surgery were declared to be consistent with a 
diagnosis of coccidioidomycosis (Valley fever).  

A private pulmonologist submitted a written opinion in 
February 1999, which states that the appellant "likely 
contracted his coccidioidomycosis while in the Armed Services 
in California."  That the infection was not diagnosed until 
after he left the Air Force was attributed to the 
asymptomatic nature of the infection in most patients.  
Various medical papers delineating the etiology, clinical 
manifestations and treatment of coccidioidomycosis are also 
included in the claims file.

The Board obtained an additional VA medical opinion on the 
question of whether the appellant's coccidioidomycosis 
(Valley fever) was incurred in-service.  The VHA opinion, 
dated in May 1999, notes that 60 percent of patients infected 
with coccidioidomycosis have no symptoms and that more than 
75 percent of patients with primary coccidioidomycosis have 
an abnormal chest x-ray with findings, for example, of patchy 
pneumonitis which may evolve into spherical coin lesions.  

However, in this case, the abnormal chest x-ray findings in 
April 1955 were not on the same side as the coin lesion which 
led to a diagnosis of coccidioidomycosis (Valley fever) in 
1985.  The pulmonary specialist concluded that the abnormal 
chest x-ray in April 1955 was probably not significant.

The VA pulmonary specialist went on to note that the 
appellant had spent many years as a pilot in an area endemic 
for coccidioidomycosis (Valley fever); she also stated that 
the appellant's work as a pilot increased his chance of being 
infected with coccidioidomycosis since he was exposed to high 
air turbulence and disturbances of soil.  As for the 15 year 
lapse between the appellant's normal chest x-ray in 1970, the 
appellant's last year of service in the San Joaquin Valley, 
and the 1985 diagnosis of coccidioidomycosis (Valley fever), 
the VHA opinion indicated that such lapses of several years 
are seen with this disease.  The VA pulmonary specialist, 
after reviewing all the evidence of record, concluded that 
the appellant most probably contracted the coccidioidomycosis 
(Valley fever) while he was stationed at McClellan Air Force 
Base.

Therefore, resolving all reasonable doubt in appellant's 
favor and pursuant to the provisions of 38 C.F.R. § 4.97, 
Note to Diagnostic Code 6835, the Board concludes that the 
evidence of record warrants a grant of service connection for 
coccidioidomycosis (Valley fever).  38 U.S.C.A. § §§ 1110, 
1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for coccidioidomycosis 
(Valley fever) is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

